Appeal from an order of the Supreme Court, Ontario County (Frederick G. Reed, A.J.), entered May 20, 2016. The order granted the motion of defendant Ontario County for summary judgment dismissing the complaint against it and denied as moot the cross motion of plaintiffs for partial summary judgment against defendant Ontario County.
*1185It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Morris v Ontario County ([appeal No. 2] 152 AD3d 1185 [2017]).
Present — Lindley, J.P., DeJoseph, NeMoyer and Curran, JJ.